     Case 1:19-cr-00356-AJT Document 21 Filed 12/06/19 Page 1 of 1 PageID# 67



                                                                                DEC - 3 2&19
                  IN THE UNITED STATES DISTRICT COURT                   'OR    THE
                         EASTERN DISTRICT OF VIRGINIA                     CLERK U S DISTRICT CUUHF
                                                                                        VIRGINIA
                              Alexandria Division



 UNITED STATES of AMERICA,


V.

                                                        Criminal No.
                                                                       /;|qr


                  Defendant.




                    WAIVER of RIGHTS PURSUANT TO TITLE 18,
                    UNITED STATES CODE, SECTION §3161(c)(1)



     •After consultation with my attorney, I am advised that the
trial of a defendant charged in an information or indictment shall
commence within SEVENTY (70) DAYS from the filing date (and making
public) of the information or indictment, or from the date the
defendant has appeared before a judicial officer of the court in
which such charge is pending, whichever date last occurs.

     Understanding this, I hereby consent to trial at such time as
the Court may deem appropriate.




DateJ     I                                      Signature ^^Defendant


                                                 Counsel for the Defendant




Approved by

                         Anthony J.Tfeiiga
                         United States Distrii^ Judge
